DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 2-21 are allowed.
The following is an examiner’s statement of reasons for allowance: The claims in this application have been allowed because the prior art of record fails to disclose either single or in combination the claimed a medical device including: 
an elongate shaft comprising: a multifilar coil comprising a first strand and a second strand wound in a same winding direction, the multifilar coil comprising a first open-wound portion having a first end and a second end wherein the first strand and the second strand have substantially no longitudinal gap between each other between the first end and the second end of the first open- wound portion, the multifilar coil further comprising a second open-wound portion having a first end and a second end wherein the first strand and the second strand are longitudinally separated from each other between the first end and the second end of the second open-wound portion, the multifilar coil further comprising a short transition portion between the second end of the of the first open-wound portion and the first end of the second open-wound portion; and 
a first polymeric tubular member coextending within the multifilar coil, the first polymeric tubular member having a lumen extending therethrough and configured for placement of a guidewire.
The closet prior art of record is Gulachenski (US 2014/0094844), Stern (US 2017/0182290) however these references do not disclose the device as claimed or described above.
Gulachenski discloses an elongate shaft comprising: a multifilar coil comprising a first strand 20 and a second strand 20 wound in a same winding direction, the multifilar coil comprising a first open-wound portion (near distal portion, adjacent to element 10 in Fig. 3) having a first end and a second end.
 In other words, Gulachenski fails to disclose that wherein the first strand and the second strand have substantially no longitudinal gap between each other between the first end and the second end of the first open- wound portion. 
Gulachenski further discloses that the multifilar coil further comprising a second open-wound portion (a middle portion near element 20 in Fig. 3) having a first end and a second end wherein the first strand 20 and the second strand 30 are longitudinally separated from each other between the first end and the second end of the second open-wound portion, the multifilar coil further comprising a short transition portion (portion 20 being located in between the first and second open wound portion, in Fig. 3) between the second end of the of the first open-wound portion and the first end of the second open-wound portion; and a first polymeric tubular member (inner lumen or fourth layer, para [0022]) coextending within the multifilar coil, the first polymeric tubular member having a lumen extending therethrough and configured for placement of a guidewire.

Stern discloses an elongate shaft 12 comprising: a multifilar coil comprising a first strand 18 and a second strand 20 wound in a same winding direction, the multifilar coil comprising a first open-wound portion 72A (in Fig. 8) having a first end (on the left side of the element 72A) and a second end (on the right side of the element 7A) wherein the first strand and the second strand have a little gap G1 (in Fig. 6A).  In other words, Stern fails to disclose that wherein the first strand and the second strand have substantially no longitudinal gap between each other between the first end and the second end of the first open- wound portion.
Stern further discloses that the multifilar coil further comprising a second open-wound portion 72B having a first end (on left side of the element 72C) and a second end (on the right side of the element 72C) wherein the first strand 18 and the second strand 20 are longitudinally separated from each other between the first end and the second end of the second open-wound portion, see Figs. 8-9; a short transition portion 72C; wherein the short transition portion 72C between the second end (on the right side of the element 72A) of the of the first open-wound portion and the first end (left side of the element 72C) of the second open-wound portion 72C; and a first polymeric tubular member 22 coextending within the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUYNH-NHU HOANG VU whose telephone number is (571)272-3228.  The examiner can normally be reached on M-F 7:30 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Quynh-Nhu H. Vu/
Quynh-Nhu H Vu
Primary Examiner, Art Unit 3783